DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1-11, 14, and 16-20 in the reply filed on December 22, 2021 is acknowledged.

Claims 1-11, 14, and 16-20 are pending in the application. Claims 12, 13, and 15 are canceled.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “a first and a second traffic handling unit according to claim 16” is vague and indefinite because claim 16 merely recites a traffic handling unit without being referred to as a first or a second traffic handling unit. Thus, it is unclear which first and second traffic handling unit are being referred to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (US 2018/0019942).
Regarding claims 1 and 16, Liang discloses or suggests a method and a traffic handling unit arranged for link aggregation of a plurality of communication links, the method and the traffic handling unit comprising:
processing circuitry, the processing circuitry comprising:
an obtaining module configured to obtain a data segment to be transmitted (see at least paragraphs 41, 42, and 58, receiving a packet),
a first identifying module configured to identify a preferred communication link out of the plurality of communication links for transmission of the data segment (see at least paragraphs 43, 50, 51,  selecting a component link corresponding to the priority of the packet), and 
if the preferred communication link is not available for transmission of the data segment within a current time period, identifying, by a second identifying module, an alternative communication link out of the plurality of communication links different from the preferred communication link (see at least paragraphs 74-78 and 102, if the traffic shaper of a component link does not allow sending of the fragment of the packet, another corresponding component link may be selected to send the fragment of the packet),
the processing circuitry further comprising:
a fragmenting module configured to fragment the data segment into at least a first fragment and a second fragment (see at least paragraphs 59-66, fragmenting the packet into multiple fragments),

a first transmitting module configured to transmit the first fragment over the alternative communication link (see at least paragraphs 49, 50, and 74-80, sending the multiple fragments on the selected alternative component link if the traffic shaper of a component link does not allow sending of the fragment of the packet, where another corresponding component link may be selected to send the fragment of the packet);
regarding claim 2, the fragment headers comprise sequence numbers from a sequence associated with a flow in which the data segment is comprised (see at least paragraph 64);
regarding claim 3, the preferred communication link is associated with a transmission rate T1, and/or a transmission capacity C1, where the alternative communication link is associated with a transmission rate T2, and/or a transmission capacity C2, where T1 is higher than T2 and/or C1 is higher than C2 (see at least paragraphs 44-48 and 69);
regarding claim 6, a length L” of the first fragment is configurable and/or fixed (see at least paragraph 66);
regarding claim 7, the preferred communication link not being available for transmission of the data segment within the current time period comprises the preferred communication link being associated with a congestion condition (see at least paragraphs 74-
regarding claim 8, the preferred communication link not being available for transmission of the data segment within the current time period comprises the preferred communication link being associated with a traffic load condition exceeding a pre-configured high traffic load threshold (see at least paragraphs 74-78, component link MAC1 having a bandwidth of 100 M carries 100 M of data and, therefore, is considered being associated with a traffic load condition exceeding a pre-configured high traffic load threshold);
regarding claim 9, the preferred communication link is associated with a first transmission cost, and where the alternative communication link is associated with a transmission cost lower than the first transmission cost, where the preferred communication link not being available for transmission of the data segment within the current time period comprises the first transmission cost exceeding a pre-configured cost threshold (see at least paragraphs 44-48 and 76, high-availability component link and low-availability component link, where a weight value of the traffic shaper corresponding to a component link, where the fragment is sent until a weight value of the traffic shaper is used up);
regarding claims 10 and 18, a second transmitting module configured to transmit the second fragment over the preferred communication link in case the preferred link becomes available within a time period after transmitting the first fragment (see at least paragraphs 74-78, if the traffic shaper allows sending of the fragment, the fragment is sent on the component link);
regarding claims 11 and 17, the second identifying module is configured to identify a plurality of alternative communication links out of the plurality of communication links  (see at least paragraphs 44-50), where the fragmenting module is configured to fragment the data segment into fragments for transmission over at least part of the plurality of alternative communication links (see at least paragraphs 49, 50, 59-66, and 74-80, fragmenting the packet into multiple fragments and sending the multiple fragments on the selected alternative component link); and
regarding claim 19, a radio link communication system comprising a first and a second traffic handling unit according to claim 16, arranged to communicate with each other via communication links (see at least Figs. 1, 2, and 6-8, and paragraphs 37-39 and 92-112, wireless communication system comprising devices arranged to communicate with each other via a plurality of component links).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2018/0019942) in view of Brown (USPN 7,924,798).
Regarding claims 14 and 20, Liang discloses or suggests a method and a traffic handling unit arranged for link aggregation of a plurality of communication links, the method and the traffic handling unit comprising:
processing circuitry, the processing circuitry comprising:
a receiving module configured to receive data via the plurality of communication links (see at least Fig. 8 and paragraph 110, receiving packet fragments via the plurality of component links),
a detecting module configured to detect fragment headers associated with fragments in the received data (see at least paragraph 110, determining, according to fragment identifiers of the packet fragments, a component reassembly unit to which the packet fragments belong), and
a re-assembly module configured to re-assemble fragments corresponding to respective data segments (see at least paragraphs 110 and 111, reassembling the packet fragments to obtain a packet).
Liang does not explicitly disclose a forwarding module configured to forward re-assembled data segments on a port of the communication arrangement. However, Brown, from the same or similar fields of endeavor, discloses or suggests a forwarding module configured to forward re-assembled data segments on a port of the communication arrangement (see 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Brown in to the invention of Liang in order to provide packets to the destination device.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cariou et al. (US 2017/0311204) discloses a link aggregation method, where a sequence of fragments are transmitted on at least one of the plurality links of the aggregated link (see at least paragraphs 182-195).
Shankarappa et al. (US 2017/0111264) discloses a member link selection in a link aggregation group (see at least paragraphs 60-66).
Okazaki (US 2014/0126511) discloses a link aggregation technique, where a transmission over a wireless transmission link is determined based on a priority of the wireless transmission link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/28/2022